Dorsey, J.,
delivered the opinion of the court.
We cannot adopt the anomalous character attempted to be given to the bond on which the present action is founded, viz: that it is, as it were, the separate bond of each administrator, in which the securities are bound for both; but the administrators are not responsible the one for the other. Had the administrators designed to place themselves in that attitude, they should have executed separate bonds. By the unequivocal import of the present obligation, which we cannot control, and are not at liberty to depart from, they are jointly and severally answerable, not only each for his own act, but also each for the acts of the other. Concurring in opinion, therefore, with the county court,
JUDGMENT AIHKMID.